Citation Nr: 1712662	
Decision Date: 04/19/17    Archive Date: 04/26/17

DOCKET NO.  12-14 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased rating in excess of 50 percent prior to September 19, 2015 and 70 percent thereafter for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected PTSD.  


ATTORNEY FOR THE BOARD

R. E. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from December 1966 to January 1970.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office in Columbia, South Carolina.   

The Veteran's claims were remanded by the Board in January 2014 in order to have various VA medical treatment records added to the claims file.  All of the requested records have been added to the Veteran's Virtual VA electronic file.  There has been substantial compliance with the January 2014 Board remand decision.  

The issue of entitlement to service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to September 19, 2015, the Veteran's PTSD is manifested by sleep impairment, nightmares, depressed mood, and difficulty in establishing and maintaining effective relationship with no evidence of obsessional rituals which interfered with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; or an inability to establish and maintain effective relationships.

2.  As of September 19, 2015, the Veteran's PTSD is manifested by depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a worklike setting with no evidence of total occupational and social impairment.  


CONCLUSIONS OF LAW

1.  Prior to September 19, 2015, the criteria for an increased rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

2.  As of September 19, 2015, the criteria for an increased rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify & Assist

As provided for by the VCAA, the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 

The VA's duty to notify was satisfied by an August 2010 letter.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Board is satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  The Veteran's service treatment records (STRs) and post service medical treatment records have been associated with the record.  The Veteran has been provided VA psychiatric examinations.   

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claim after providing the required notice and the duties to assist and notify have been satisfied.  


Decision

A January 2008 rating decision granted the Veteran service connection and a 30 percent rating for PTSD.  The Veteran's claim for an increased rating was received on May 4, 2010.  A March 2012 rating decision granted the Veteran an increased rating of 50 percent for PTSD effective from May 4, 2010.  In October 2015 the RO awarded the Veteran an increased rating of 70 percent, effective September 19, 2015.  For the reasons and bases expressed below, the Board finds that the Veteran is not entitled to a rating in excess of 50 percent for PTSD prior to September 19, 2015, or to a rating in excess of 70 percent thereafter.

Diagnostic Code 9411 provides that a 50 percent rating is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships. 

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name. 

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Prior to September 19, 2015

An October 2010 VA treatment record noted that the Veteran had moderate symptoms of sleep difficulty.  He was noted to have a number of minor symptoms, including sadness, pessimism, self-dislike, self-criticalness, agitation, loss of interest, worthlessness, loss of energy, irritability and difficulty concentrating.  A November 2010 VA medical record notes that the Veteran denied thoughts of suicide.     

On VA examination in February 2012, the Veteran reported sleep difficulties and intense nightmares.  He also reported intrusive thoughts, hypervigilance, exaggerated startle, avoidance behavior, anger, irritability, feeling detached from others and difficulty relating to others.  He reported that he had been separated from his wife for almost a year and that he had grabbed her one night.  He reported that he had taken an early retirement from work two years previously.  The examiner indicated that the Veteran's primary PTSD symptoms were chronic sleep impairment and difficulty in establishing and maintaining effective work and social relationships.  The examiner opined that the Veteran had occupational and social impairment with reduced reliability and productivity.  

On a VA Form 9 received in May 2012, the Veteran's representative asserted that the Veteran's PTSD more closely met the criteria for a 70 percent rating.  The representative asserted that the Veteran neglected his personal appearance and had many thoughts of suicide.  Such symptoms are not reflected by the record.  A review of the record indicates that the Veteran has always denied thoughts of suicide and that he does not neglect his personal appearance.  

A January 2015 VA treatment record notes that the Veteran had nightmares due to PTSD.  The Veteran denied hypervigilance or intrusive thoughts.  The Veteran reported intermittent dysphoria, poor memory/concentration and fatigue.  He denied any feelings of hopelessness, suicidality, anxiety or panic attacks.  He did not report any hallucinations.  His grooming and hygiene were appropriate.  

A February 2015 VA treatment record notes that the Veteran had good grooming and fair hygiene.  The Veteran was cooperative, had okay mood and constricted effect.  He denied symptoms of depression, mania, suicidal ideation, homicidal ideation, and hallucinations.  He appeared to be depressed and to have low motivation.  He did not report any enjoyable activities in the day other than watching the military channel and drinking.  He continued to have PTSD symptoms including nightmares and flashbacks, which seemed to be related in part to watching the military channel all day.    

The Board finds that the Veteran has not met the criteria for a rating in excess of 50 percent prior to September 19, 2015.  The records prior to that date indicate that the Veteran has not had panic attacks, delusions, hallucinations or obsessive-compulsive behavior due to PTSD.  The record prior to September 19, 2015 also does not indicate any suicidal and homicidal ideation.  The February 2012 VA examiner indicated that the Veteran had occupational and social impairment with reduced reliability and productivity. 

The medical records prior to September 19, 2015 have not reflected that the Veteran's PTSD results in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships; or symptoms of a similar nature and severity.  Accordingly, the Board finds that the Veteran was not shown to meet the criteria for a rating in excess of 50 percent for PTSD at any time prior to September 19, 2015.  See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

As of September 19, 2015

The Board further finds that the Veteran is not entitled to a rating in excess of 70 percent for PTSD.  The medical evidence, including the VA treatment records, the VA examination reports described above, and a September 19, 2015 VA examination report, do not show that the Veteran experienced such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; and memory loss for names of close relatives, own occupation, or own name.  The Board recognizes that at the September 19, 2015 examination the Veteran reported depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a worklike setting.  However, the VA examiner did not indicate that the Veteran had total occupational and social impairment due to his mental disorder.  She indicated that the Veteran's PTSD resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  Consequently, the criteria for a 100 percent rating for depression under Diagnostic Code 9411 have not been met at any time during the appeal period.  See Hart, 21 Vet. App. 505 (2007).

Regarding extraschedular consideration, when an extraschedular rating is not specifically sought or reasonably raised by the facts found by the Board, the Board is not required to discuss whether referral is warranted."  Yancy v. McDonald, 27 Vet. App. 484, 494 (2016).  The Veteran has not specifically sought extraschedular consideration, or suggested that his disability has caused symptomatology that is not contemplated by the schedular rating criteria.  That is, the Veteran has not asserted that his PTSD is unique or unusual in anyway.  As such, there is no basis for extraschedular discussion in this case.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016).

Entitlement to a total disability rating based on individual unemployability (TDIU) is also an element of all claims for a higher rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  A claim for TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). 

In this case, the evidence does not indicate that the Veteran is unemployable due to service-connected disability.  The Veteran has a 70 percent rating for PTSD and a noncompensable rating for shrapnel wound of the left buttock.  The Veteran does not specifically contend that his service-connected disabilities render him unemployable.  Furthermore the medical evidence detailed above indicates that the Veteran does not have total social and occupational impairment due to his PTSD symptomatology.  Therefore, remand of a claim for TDIU is not necessary as there is no evidence of unemployability due to the service-connected disabilities.


ORDER

An increased rating in excess of 50 percent, prior to September 19, 2015, for PTSD is denied.  

An increased rating in excess of 70 percent, as of September 19, 2015, for PTSD is denied.



REMAND

The Veteran asserts that his hypertension is aggravated by his service-connected PTSD.  A review of the Veteran's VA treatment records show many instances where the hypertension and PTSD are discussed in conjunction with each other (and without reference to any other disabilities).  Although this medical evidence does not state that the Veteran's PTSD causes or aggravates his hypertension disability, there is a duty to assist the Veteran, and a VA medical examination and opinion regarding the Veteran's hypertension is indicated.    

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran an appropriate VA medical examination regarding his hypertension disability.  Request that the examiner review the electronic claims file and note review of the electronic claims file in the examination report.  The examiner must provide an opinion as to whether the Veteran's hypertension began during active service or is related to any incident of service.  The examiner must also provide an opinion as to whether the Veteran's hypertension was caused by or aggravated beyond the normal progression (chronically worsened) by his service-connected PTSD.

All examination findings, along with the complete explanation for all opinions expressed, must be set forth in the examination report.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 
2.  After completion of the above, readjudicate the Veteran's claim.  If the determination remains adverse to the Veteran, he should be furnished with a supplemental statement of the case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


